
	
		I
		112th CONGRESS
		1st Session
		H. R. 3510
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Grimm (for
			 himself, Mr. Pierluisi,
			 Mr. Young of Alaska,
			 Mr. George Miller of California,
			 Mr. King of New York,
			 Mr. Towns,
			 Mr. Diaz-Balart,
			 Ms. Bordallo,
			 Mr. Bachus,
			 Mrs. Maloney,
			 Mr. Bilbray,
			 Mr. Moran,
			 Mr. Crenshaw,
			 Mr. Meeks,
			 Mr. Fitzpatrick,
			 Mr. Markey,
			 Mr. Hanna,
			 Mr. Serrano,
			 Mr. Posey,
			 Ms. Brown of Florida,
			 Mr. Turner of New York,
			 Ms. McCollum,
			 Mr. Dold, Mr. Sablan, Mr.
			 Gibson, Mr. Reyes,
			 Ms. Norton,
			 Ms. Tsongas,
			 Mr. Connolly of Virginia,
			 Mr. Blumenauer,
			 Mr. Faleomavaega, and
			 Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reauthorize the Multinational Species Conservation
		  Funds Semipostal Stamp, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Multinational Species Conservation
			 Funds Semipostal Stamp Reauthorization Act.
		2.ReauthorizationSection 2(c) of the Multinational Species
			 Conservation Funds Semipostal Stamp Act of 2010 (Public Law 111–241; 39 U.S.C.
			 416 note) is amended—
			(1)in paragraph (2),
			 by striking 2 years and inserting 6 years;
			 and
			(2)by adding at the
			 end the following:
				
					(5)Stamp
				depictionsMembers of the
				public shall be offered a choice of 5 stamps under this Act, depicting an
				African elephant or an Asian elephant, a rhinoceros, a tiger, a marine turtle,
				and a great ape,
				respectively.
					.
			
